Citation Nr: 1234629	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  06-15 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for right knee instability, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for limitation of extension of the right knee, rated as noncompensable prior to October 30, 2010; and as 10 percent disabling thereafter.

3.  Entitlement to a compensable rating for limitation of flexion of the right knee.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  No hearing was requested.

In March 2005, the RO denied a rating in excess of 20 percent for right knee instability.  In September 2011, the Veteran was granted additional separate ratings for the right knee disability, namely, a 10 percent rating for limitation of extension and a noncompensable rating for limitation of flexion, both effective as of October 30, 2010.  However, as the higher awards do not represent a total grant of benefits sought and the Veteran has not expressed satisfaction with these ratings, the claims remain on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993). 

The Board remanded these issues to the agency of original jurisdiction (AOJ) for additional development in August 2010 and November 2011, including obtaining outstanding treatment records and affording the Veteran VA examinations.  Unfortunately, still further development is necessary for a fair adjudication.

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The paperless file includes VA treatment records dated from December 2005 through July 2009, which the AOJ indicated were reviewed in the August 2012 supplemental statement of the case (SSOC).  All other pertinent records in the paperless file are also in the paper claims file.  Any further development or adjudication of this matter should account for this paperless file.

After the last adjudication by the AOJ, the Veteran submitted additional evidence consisting of VA treatment records dated in August 2012.  However, in an August 2012 statement, the Veteran also submitted a waiver of review by the AOJ of any additional evidence that may be submitted in support of his claim.  Therefore, the Board may consider such evidence.  38 C.F.R. §§ 20.800, 20.1304(c) (2011).  Further, the AOJ will have the opportunity to review such evidence upon remand.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Further development is necessary for a fair adjudication.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Specifically, there is an indication that pertinent records remain outstanding.  In an October 2011 statement, the Veteran requested that the AOJ obtain outstanding records concerning his right knee from the Orlando VA Medical Center (MC) dated in 2011.  As noted above, VA treatment records dated from December 2005 through July 2009 are in the Veteran's Virtual VA file and were reviewed by the AOJ.  Additionally, the Veteran has submitted records from the Orlando VAMC dated in August 2012.  However, no records dated in 2011 have been obtained.  

Further, the August 2012 VA treatment records indicate that the Veteran was scheduled for arthroscopic surgery on the right knee in September 2012.  Any records associated with such surgery have not been obtained.  In addition, while the Veteran was last examined for compensation purposes in February 2012, his right knee symptomatology may have changed after such a surgery.  

Records generated by VA facilities are considered to be in the constructive possession of VA adjudicators, regardless of whether they are physically in the file, and a remand is necessary if such records may have an impact on the adjudication of a claim.  Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).  Additionally, VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  

Therefore, the case must be remanded to obtain identified outstanding treatment records.  Further, if the Veteran underwent a right knee surgery as scheduled, he should also be afforded a new VA examination to determine the current severity of his right knee disability.  All symptomatology should be recorded and measured, including functional effects and any increased functional impairment due to pain or other factors during flare-ups or with repetition, per DeLuca v. Brown, 8 Vet. App. 202 (1995), and Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records from the Orlando VAMC dated from July 2009 forward, to include any right knee surgery conducted in September 2012.  If the Veteran identifies any other outstanding treatment, efforts should also be made to obtain such records.  All records received should be associated with the claims file.  If any records cannot be obtained, the Veteran should be notified and allowed an opportunity to provide such records.

2.  Thereafter, if the Veteran had right knee surgery after February 2012, schedule him for a VA examination to determine the current severity of his right knee disability.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the report.  All necessary tests and studies should be conducted.  The examiner should measure and record all subjective and objective right knee pathology and symptomatology, including functional effects and any increased functional impairment due to pain or other factors during flare-ups or with repetition.  To the extent possible, any additional decrease in range of motion with flare-ups or repetition should be expressed in degrees of additional impairment.

3.  After completing any further development as may be indicated by any response received upon remand, readjudicate the claims based on all lay and medical evidence of record.  If the claims remain denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of the examination(s) requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2011), failure to cooperate by attending the requested VA examination(s) may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  






(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

